Exhibit 10.33
AMENDED AND RESTATED
CHANGE IN CONTROL AGREEMENT
     This Amended and Restated Change in Control Agreement (this “Agreement”),
dated as of ________________ __, 20__, is made by and between OM Group, Inc., a
Delaware corporation (the “Company”), and ____________________ (the
“Executive”).
     WHEREAS, the Company considers it essential to the best interest of the
Company and its stockholders that its management be encouraged to remain with
the Company and to continue to devote its full attention to the Company’s
business;
     WHEREAS, the Company recognizes that the possibility of a change in control
may occur and that the uncertainty arising as a result of a potential change in
control may result in the departure or distraction of management personnel to
the detriment of the Company and its stockholders; and
     WHEREAS, the Company’s Board of Directors (the “Board”) has determined that
appropriate steps should be taken to reinforce and encourage the continued
attention and dedication of key members of the Company’s management, including
the Executive, to their assigned duties without distraction in the face of a
potential Change in Control; and
     WHEREAS, the Executive has advised the Company that, in consideration of,
among other things, the Company’s entering into this Agreement with the
Executive, it is Executive’s present intention to remain in the employ of the
Company unless and until a Change in Control occurs; and
     WHEREAS, the Company and the Executive desire for this Amended and Restated
Change in Control Agreement to amend and supersede the Change in Control
Agreement, dated June 8, 2005, between the Company and the Executive (the “Prior
Agreement”) and any other Change in Control Agreements entered into prior to the
date hereof;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, the Company and the Executive hereby agree as follows:
     1. Definitions.
          (a) “Additional Compensation” has the meaning set forth in
Section 5(d).
          (b) “Affiliate” means a person or entity that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, the person or entity specified.
          (c) “Agreement” has the meaning set forth in the Preamble.
          (d) “Base Compensation” has the meaning set forth in Section 5(d).

 



--------------------------------------------------------------------------------



 



          (e) “Board” has the meaning set forth in the recitals.
          (f) “Business Combination” has the meaning set forth in Section 1(h).
          (g) “Cause” means (i) the willful and continued failure by the
Executive to perform his/her duties with the Company or one of its Affiliates
(other than for Death, Disability or Good Reason), after a written demand for
substantial performance is delivered to the Executive by the Board that
specifically identifies the manner in which the Board believes the Executive has
failed to perform his/her duties, or (ii) illegal conduct or gross misconduct by
the Executive involving moral turpitude that is materially and demonstrably
injurious to the Company. For purposes of clause (ii) of the preceding sentence,
no act or failure to act shall constitute “cause” unless it is done, or omitted
to be done, in bad faith or without Executive’s reasonable belief that such
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given Executive pursuant to a resolution duly
adopted by the Board or based upon the advice of counsel for the Company shall
be conclusively presumed to be undertaken in good faith and in the best
interests of the Company;
          (h) “Change in Control” means the occurrence of any of the following:
(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 33% or more of the then outstanding Voting Shares; provided, however, that
the following acquisitions shall not constitute a Change in Control: (1) any
acquisition directly from the Company; (2) any acquisition by the Company;
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary; or (4) any acquisition by any
Person pursuant to a transaction that complies with clauses (A), (B) and (C) of
Section 1(h)(iii) below; or (ii) individuals who, as of the date of this
Agreement, constitute the Board (the “Incumbent Board”) cease for any reason
(other than death or disability) to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof, whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board (either by a specific vote or by approval of
the proxy statement of the Company in which such person is named as a nominee
for director, without objection to such nomination) shall be considered as
though such individual was a member of the Incumbent Board, but excluding for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest (within the meaning of
Rule 14a-11 of the Exchange Act) with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board; or (iii) consummation of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of the Company (a “Business Combination”), in
each case, unless following such Business Combination, (A) all or substantially
all of the individuals and entities who were the beneficial owners of the Voting
Shares immediately prior to such Business Combination beneficially own, directly
or indirectly, more than 50% of, respectively, the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, an entity that as a result of such transaction owns the
Company or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in

- 2 -



--------------------------------------------------------------------------------



 



substantially the same proportions relative to each other as their ownership
immediately prior to such Business Combination of the Voting Shares, (B) no
Person (excluding any entity resulting from such Business Combination or any
employee benefit plan (or related trust) sponsored or maintained by the Company
or such entity resulting from such Business Combination) beneficially owns,
directly or indirectly, 15% or more of, respectively, the then-outstanding
shares of common stock of the entity resulting from such Business Combination,
or the combined voting power of the then-outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (C) at least a majority of the members of the board of
directors of the entity resulting from such Business Combination were members of
the Incumbent Board at the time of the execution of the initial agreement, or
the action of the Board providing for such Business Combination; or
(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
          (i) “COBRA Period” has the meaning set forth in Section 6(a).
          (j) “Code” means the Internal Revenue Code of 1986, as amended from
time to time.
          (k) “Company” means OM Group, Inc., a Delaware corporation, and any
successor to its business and/or assets which executes and delivers the
agreement provided for in Section 12 of this Agreement or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law.
          (l) “Company Shares” has the meaning set forth in Section 5(e).
          (m) “Disability” has the meaning set forth in Section 4(c).
          (n) “Effective Date” has the meaning set forth in Section 3(b).
          (o) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (p) “Excise Tax” has the meaning set forth in Section 10(a).
          (q) “Executive” has the meaning set forth in the Preamble.
          (r) “Firm” has the meaning set forth in Section 10(b).
          (s) “Good Reason” means: (i) the assignment of any duties inconsistent
with the Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities, or any other action by the
Company which results in a diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Executive; (ii) any
failure by the Company to continue to provide Executive with an annual base
salary, employee benefits and an opportunity to earn incentive and bonus
compensation equal or greater to that which was provided to the Executive by the
Company immediately prior to the Effective Date, other than an isolated,
insubstantial and inadvertent failure not occurring in bad faith and which is
remedied by the Company promptly after the receipt of notice thereof given by
the Executive; (iii) the

- 3 -



--------------------------------------------------------------------------------



 



Company’s requiring the Executive to be based at or generally work from a
primary business location more than 50 miles from the location that the
Executive was based at or generally worked from prior to the Effective Date or
the Company’s requiring the Executive to travel on Company business to a
substantially greater extent than required immediately prior to the Effective
Date; or (iv) any failure by the Company to comply with and satisfy Section 12
of this Agreement.
          (t) “Incumbent Board” has the meaning set forth in Section 1(h).
          (u) “Notice of Termination” has the meaning set forth in Section 4.
          (v) “OMG Related Persons” has the meaning set forth in Section 9(c).
          (w) “Options” has the meaning set forth in Section 5(e).
          (x) “Person” has the meaning set forth in Section 1(h).
          (y) “Prior Agreement” has the meaning set forth in the recitals.
          (z) “Release” has the meaning set forth in Section 5.
          (aa) “Retirement” has the meaning set forth in Section 4(b).
          (bb) “Separation from Service” shall mean a separation from service as
such term is defined for purposes of Section 409A of the Code.
          (cc) “Subsidiary” means an entity in which the Company directly or
indirectly beneficially owns 50% or more of the outstanding securities entitled
to vote generally in the election of directors of the entity.
          (dd) “Term” means the period of time described in Section 2 hereof
(including any extension, continuation or termination described therein).
          (ee) “Termination Date” has the meaning set forth in Section 4.
          (ff) “Voting Shares” means at any time, the then-outstanding
securities entitled to vote generally in the election of directors of the
Company.
          (gg) “Without Cause” means termination of the Executive’s employment
for reasons other than for Death, Retirement, Disability or Cause.
     2. Term. The Term of this Agreement shall commence on the date first
written above and shall continue in effect through December 31, 20__; provided,
however, that commencing on January 1, 20__ and each January 1 thereafter, the
Term shall be automatically extended for one (1) additional year unless, not
later than September 30 of the preceding year, the Company or the Executive
shall have given written notice to the other party electing not to extend the
Term; and provided further, that if a Change in Control shall have occurred
during the Term, the Term shall expire on the last day of the twelfth (12th)
month following the month in

- 4 -



--------------------------------------------------------------------------------



 



which such Change in Control occurred. Notwithstanding any other provision
hereof, the Term shall expire upon (a) any termination of the Executive’s
employment prior to a Change in Control, so long as such termination is not done
in anticipation of or in connection with a Change in Control, and (b) the
Executive’s death or resignation prior to a Change of Control.
     3. Change in Control.
          (a) No benefits shall be payable hereunder unless a Change in Control
occurs, and, during the Term, the Executive’s employment with the Company is
terminated either by the Executive for Good Reason or by the Company Without
Cause. This Agreement is not intended to apply to termination of the Executive’s
employment by reason of death, Disability or Retirement.
          (b) The first date upon which a Change in Control as defined above
takes place shall be known as the “Effective Date.” Notwithstanding anything in
this Agreement to the contrary, if a Change in Control occurs and if the
Executive’s employment with the Company is terminated by the Company prior to
the date on which the Change in Control occurs, and if it is reasonably
demonstrated by the Executive that such termination (i) was at the request of a
third party who had taken steps reasonably calculated to effect a Change in
Control or (ii) was by the Company and arose with or in anticipation of a Change
in Control, then for all purposes of this Agreement, the Executive’s employment
shall be deemed to have been terminated by the Company Without Cause under
Section 4(f) of this Agreement and the “Effective Date” shall mean the date
immediately prior to the Termination Date (as defined in Section 4 hereof).
     4. Termination of Employment. The Executive’s employment with the Company
shall or may be terminated, as the case may be, for any of the following
reasons:
          (a) termination of the Executive’s employment due to the Executive’s
death;
          (b) termination of the Executive’s employment by the Executive at or
after the attainment of age sixty-five (65) or pursuant to a duly adopted
retirement policy of the Company (“Retirement”);
          (c) termination of the Executive’s employment either by the Executive
or by the Company after the Executive is physically or mentally incapacitated
for a period of one hundred eighty (180) consecutive days such that the
Executive cannot substantially perform the Executive’s duties of employment with
the Company on a full-time basis (“Disability”);
          (d) the Company may terminate the Executive’s employment at any time
for Cause;
          (e) the Executive may terminate his employment for Good Reason; and
          (f) the Company may terminate Executive’s employment at any time
Without Cause.
Except in the case of Retirement or death or as otherwise provided in Section
3(b) hereof, termination of the Executive’s employment shall be effective only
as of the earliest date

- 5 -



--------------------------------------------------------------------------------



 



(hereinafter referred to as the “Termination Date”) specified by either the
Executive or the Company in a written notice of termination (“Notice of
Termination”) delivered to the other party hereto. Notwithstanding any provision
herein to the contrary, if at any time prior to a Change in Control, the
Executive receives notice from the Company that the Executive shall be placed in
an income continuation status (i.e., where the Company agrees to (i) continue to
pay the Executive’s then existing salary or a modified level of salary
continuation and/or all or some of the Executive’s then existing employee
benefits and (ii) relieve the Executive of the Executive’s obligation to render
services to the Company), the Executive’s employment, for the purpose of this
Agreement only, shall be deemed terminated as of the date of such notice and no
benefits shall be payable to the Executive hereunder.
     5. Severance Pay. If a Change in Control occurs, and, during the Term,
Executive’s employment with the Company is terminated either by the Executive
for Good Reason or by the Company Without Cause, then in addition to all other
benefits that the Executive has earned prior to such termination or to which
Executive is otherwise entitled, the Company shall pay to the Executive as
severance pay, in a lump sum, the following amounts:
          (a) the Executive’s full base salary earned through the Termination
Date at the rate in effect prior to the date Notice of Termination is given, to
the extent not theretofore paid;
          (b) the Executive’s bonus for the previously completed fiscal year of
the Company, to the extent not theretofore paid;
          (c) the Executive’s target bonus (i.e. based on achievement of
performance goals at the 100% level) for the fiscal year in which the Notice of
Termination was given, pro rated to reflect the number of days the Executive was
employed with the Company during such fiscal year;
          (d) an amount equal to the product of (i) the sum of (x) the higher of
the Executive’s annual base salary in effect immediately prior to the Effective
Date, or Executive’s annual base salary at the highest rate in effect at any
time since any Change in Control and (y) the amount of any Additional
Compensation (hereinafter defined) (the sum of such annual base salary and
Additional Compensation shall be referred to as Executive’s “Base Compensation”)
and (ii) the number two (2). The term “Additional Compensation” means the
quotient of (i) the sum of (x) the Executive’s annual (measured by a fiscal
year) total incentive compensation, commissions, and bonuses declared and/or
received for each of the last three full fiscal years immediately preceding the
Effective Date, plus any amounts earned or properly allocable to any of the last
three fiscal years immediately preceding the Effective Date that were deferred
under any non-qualified deferred compensation program of the Company, and
(y) any elective contributions that are made by or on behalf of the Executive
under any plan maintained by the Company that are not includible in gross income
under Section 125 or 402(e)(3) of the Internal Revenue Code of 1986, as amended
from time to time, but excluding moving or educational reimbursement expenses,
amounts realized from the exercise of any stock options, sale of restricted
stock, and imputed income attributable to any fringe benefit, divided by
(ii) three; provided, however, that in the event the Executive was employed by
the Company for a period of time less than three full fiscal years immediately
preceding the Effective Date, the foregoing

- 6 -



--------------------------------------------------------------------------------



 



provisions shall be adjusted to cause Executive’s Additional Compensation to be
determined based upon the average of such payments and benefits for the number
of full fiscal years immediately preceding the Effective Date in which the
Executive was employed by the Company; provided further that in the event the
Executive was employed by the Company for a period of time less than one full
fiscal year, the foregoing provisions shall be adjusted to cause Executive’s
Additional Compensation to be determined based upon the projected target annual
payments and benefits that would be provided to the Executive immediately
preceding the Effective Date.
          (e) in lieu of shares of common stock of the Company, par value $0.01
per share (“Company Shares”) issuable upon exercise of options (“Options”), if
any, granted to the Executive under any Company stock option plan (which Options
shall be deemed canceled upon the making of the payment herein referred to), the
Executive shall receive an amount in cash equal to the aggregate spread between
the exercise prices of all such Options that are outstanding and held by the
Executive (whether or not then fully vested or exercisable and taking into
account only options as to which the exercise price is less than the higher of
(i) or (ii) as set forth below) and the higher of (i) the mean of the high and
low trading prices of Company Shares on the New York Stock Exchange on the
Termination Date or (ii) the highest price per Company Share actually paid in
connection with any Change in Control;
          (f) all unvested shares of restricted stock of the Company, if any,
granted to the Executive under any Company equity compensation plan, shall
immediately vest and shall be redeemed by the Company for an amount in cash
equal to the higher of (i) the mean of the high and low trading prices of
Company Shares on the New York Stock Exchange on the Termination Date or
(ii) the highest price per Company Share actually paid in connection with any
Change in Control;
          (g) an amount of cash equal to any unvested portion of the Executive’s
interest in any of the Company’s nonqualified retirement plans or tax-qualified
pension plans as of the Termination Date.
The Executive will be required to deliver a written instrument in form and
substance reasonably satisfactory to the Company releasing the Company and its
Affiliates from any and all claims or causes of action of any kind arising from
or relating to the Executive’s employment with the Company (a “Release”) before
receiving payments hereunder. The payments described in this Section 5 shall be
payable on or before the fifth (5th) day following the expiration of any
revocation period relating to such Release, provided that no payments will be
made to Executive until such time as Executive has incurred a Separation from
Service with the Company. Notwithstanding anything to the contrary contained in
this Section 5, if any payment to the Executive, the payment date of which is
determined by reference to the Executive’s termination of employment, would
constitute a “deferral of compensation” under Section 409A of the Code and the
Executive is a “specified employee” (as such phrase is defined in Section 409A
of the Code), the Executive (or the Executive’s beneficiary) will receive
payment of the amounts described in this Section 5 upon the earlier of (i) six
(6) months following the Executive’s Separation from Service with the Company or
(ii) the Executive’s death. The payments described in Sections 5(c)-(g) shall be
in lieu of all other severance agreements or arrangements otherwise due to the
Executive under any other agreement, plan, arrangement or understanding

- 7 -



--------------------------------------------------------------------------------



 



between the Company and the Executive.
     6. Other Benefit Plans. If a Change in Control occurs and, during the Term,
Executive’s employment with the Company is terminated either by the Executive
for Good Reason or by the Company Without Cause, then:
          (a) For a period of eighteen (18) months following the Termination
Date (the “COBRA Period”), the Company will arrange to provide the Executive, at
no cost to the Executive, with health benefits substantially similar to those
that the Executive was receiving or entitled to receive immediately prior to the
Termination Date (or, if greater, immediately prior to the reduction,
termination, or denial described in Section 1(s)(ii)), except that the level of
such benefit to be provided to the Executive may be reduced in the event of a
corresponding reduction generally applicable to all recipients of or
participants in such benefits. The COBRA Period shall be considered to be the
period during which the Executive shall be eligible for continuation coverage
under Section 4980B of the Code, and the Company shall reimburse the Executive
for the amount of the premiums for such continuation coverage; provided,
however, that without otherwise limiting the purposes or effect of Section 8,
the benefits otherwise receivable by the Executive pursuant to this Section 6(a)
will be reduced to the extent comparable benefits are actually received by the
Executive from another employer during the COBRA Period following the
Executive’s Termination Date, and any such benefits actually received by the
Executive shall be reported by the Executive to the Company. If and to the
extent that any benefit described in this Section 6(a) is not or cannot be paid
or provided under any policy, plan, program or arrangement of the Company or any
Subsidiary, as the case may be, then the Company will itself pay or provide for
the payment to the Executive, his dependents and beneficiaries, of such
benefits. Notwithstanding the foregoing, if the Company determines that the
provision of benefits under this Section 6(a) is likely to result in negative
tax consequences to the Executive, the Company will use its reasonable best
efforts to make other arrangements to provide a substantially similar benefit to
the Executive that does not have such negative tax consequences, which may
include (i) making a lump sum payment at the earliest time permitted under
Section 409A of the Code, in an amount equal to the Company’s reasonable
determination of the present value of any such benefits that, if provided, would
result in negative tax consequences to the Executive and/or (ii) providing such
benefit through insurance coverage on the Executive’s behalf.
          (b) The Executive will also be entitled to (i) a lump sum payment in
an amount equal to the present value of the cost of health coverage for an
additional six months, provided that if the payment described in this
Section 6(b)(i) is subject to tax, the Company will pay to the Executive an
additional amount such that after payment by the Executive of all taxes so
imposed on such benefits and on such payments, the Executive retains an amount
equal to such taxes and (ii) an additional lump sum payment equal to the product
of the lump sum payment set forth in Section 5(d) above multiplied by [.15],
which payment is intended to cover the cost of continuing, for an additional two
years, disability coverage and the other benefit plans, programs and
arrangements that the Executive is entitled to participate in during his or her
employment with the Company. The payments provided for in this Section 6(b) will
only be made to Executive in the event and at the time that Executive incurs a
Separation from Service with the Company.

- 8 -



--------------------------------------------------------------------------------



 



          (c) For a period of twenty-four (24) months following the Termination
Date, the Company will arrange to provide the Executive with term life insurance
benefits substantially similar to those that the Executive was receiving or
entitled to receive immediately prior to the Termination Date (or, if greater,
immediately prior to the reduction, termination, or denial described in
Section 1(s)(ii)), except that the level of such benefit to be provided to the
Executive may be reduced in the event of a corresponding reduction generally
applicable to all recipients of or participants in such benefits. Without
otherwise limiting the purposes or effect of Section 8, benefits otherwise
receivable by the Executive pursuant to this Section 6(c) will be reduced to the
extent comparable benefits are actually received by the Executive from another
employer during the Continuation Period following the Executive’s Termination
Date, and any such benefits actually received by the Executive shall be reported
by the Executive to the Company.
     7. Outplacement Services. If a Change in Control occurs, and, during the
Term, the Executive’s employment with the Company is terminated either by the
Executive for Good Reason or by the Company Without Cause, the Company shall
provide the Executive reasonable outplacement services for a period of up to one
year of a nature customarily provided at the Executive’s executive officer
level.
     8. No Mitigation Required. The Executive shall not be required to mitigate
the amount of any payment or benefit provided for in Section 5 or 6 by seeking
other employment or otherwise. Notwithstanding the foregoing, benefits otherwise
receivable under Section 6 of this Agreement shall be reduced to the extent that
and for any period during which the Executive is eligible to receive
substantially similar benefits from another employer.
     9. Restrictive Covenants of the Executive.
          (a) Noncompetition. If a Change in Control occurs, and, during the
Term, Executive’s employment with the Company is terminated either by the
Executive for Good Reason or by the Company Without Cause, and the Executive is
receiving payments from the Company pursuant to this Agreement, then for a
period of one (1) year from the Termination Date, the Executive agrees not to,
without the written consent of the Company, either directly or indirectly,
engage in, make any investment in, advise or consult with, assist or render any
services to any person or entity in competition with the business of the Company
or its subsidiaries. Notwithstanding the foregoing, the Executive may own less
than one (1) percent of the combined voting power of all issued and outstanding
voting securities of any publicly-held corporation whose stock is traded on a
major stock exchange or quoted on NASDAQ.
          (b) Confidential Information. Executive hereby agrees that the
Executive shall not at any time (whether employed by the Company or not), either
directly or indirectly, disclose or make known to any person or entity or use
any confidential information, trade secret, or proprietary information that the
Executive acquired during the course of the Executive’s employment with the
Company that has not become public knowledge (other than by the Executive’s
actions in violation of this Agreement). Executive further agrees that upon the
termination of the Executive’s employment with the Company, or at any time upon
the request of the Company, Executive shall deliver to the Company any and all
literature, documents, correspondence, and other materials and records furnished
to the Executive by the Company during the course of the Executive’s employment
with the Company. In no event shall an

- 9 -



--------------------------------------------------------------------------------



 



asserted violation of the provisions of this Section 9(b) constitute a basis for
deferring or withholding any amounts otherwise payable to the Executive under
this Agreement.
          (c) Non-Disparagement. The Executive agrees that during his employment
and at all times thereafter, he will not, unless compelled by a court or
governmental agency, make, or cause to be made, any statement, observation or
opinion, or communicate any information (whether oral or written) regarding the
Company, or its Affiliates, together with their respective directors, partners,
officers or employees (such entities, collectively, the “OMG Related Persons”),
which disparages the reputation or business of the Company or the OMG Related
Persons; provided, however, that such restriction shall not apply to statements,
observations, opinions or communications made in good faith in the fulfillment
of the Executive’s duties with the Company; and provided further, that such
restriction shall cease to apply and shall be of no further force and effect
from and after the occurrence of a Change of Control.
     10. Additional Payments.
          (a) Notwithstanding anything in this Agreement to the contrary, in the
event it is determined (in the manner provided herein) that any payment or
distribution to or for Executive’s benefit, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise pursuant to or by reason of any other agreement, policy, plan, program
or arrangement or similar right would be subject to the excise tax (the “Excise
Tax”) imposed by Section 4999 of the Code (or any successor provision thereto),
Executive shall have the choice either to (i) surrender any payment (or portion
thereof) or benefit provided hereunder in an amount or amounts sufficient to
ensure that Executive does not receive any “excess parachute payments” as such
term is defined in Section 280G of the Code or (ii) receive all payments and
benefits provided hereunder and, in such case, Executive will be responsible for
paying the Excise Tax (which Excise Tax shall be paid through the Company’s
withholding of such tax from the payments or benefits provided to Executive
pursuant to the terms of this Agreement or otherwise).
          (b) All determinations required to be made under this Section 10,
(including whether an Excise Tax is payable by the Executive and the amount of
such Excise Tax) shall be made by a nationally-recognized legal or accounting
firm (the “Firm”) mutually agreeable to both the Executive and the Company. The
Firm will submit its determination and detailed supporting calculations to both
Executive and the Company within fifteen (15) calendar days after the
Termination Date, if applicable, or such earlier time or times as may be
requested by the Executive or the Company. If the Firm determines that no Excise
Tax is payable by the Executive, it shall, at the same time as it makes such
determination, furnish the Executive and Company with an opinion that both
Executive and Company have substantial authority not to report any Excise Tax on
any income or employment tax return.
          (c) The Executive and the Company shall each provide the Firm access
to and copies of any books, records and documents in the possession of the
Company or Executive, as the case may be, reasonably requested by the Firm, and
otherwise cooperate with the Firm in connection with the preparation and
issuance of the determination contemplated by Section 10(b) hereof.

- 10 -



--------------------------------------------------------------------------------



 



          (d) The fees and expenses of the Firm for its services in connection
with the determinations and calculations contemplated by Section 10(b) hereof
shall be borne by the Company. If such fees and expenses are initially paid by
the Executive, the Company shall reimburse the Executive the full amount of such
fees and expenses within five business days after receipt from the Executive of
a statement therefor and reasonable evidence of the Executive’s payment thereof.
     11. Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as the Company
reasonably determines to be required pursuant to any law or government
regulation, order or ruling.
     12. Successors, Binding Agreement. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, by
agreement in form and substance satisfactory to the Executive, to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Executive to compensation from the Company in the same amount
and on the same terms as the Executive would be entitled hereunder if the
Company had terminated the Executive’s employment Without Cause after a Change
in Control occurring at the time of succession, except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Termination Date. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive should die while any amounts would still
be payable to the Executive hereunder if the Executive had continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to the Executive’s devises, legates, or other
designee or, if there be no such designee, to the Executive’s estate.
     13. Notices. Notices and all other communications provided for in this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered or mailed by (i) United States registered mail, return receipt
requested, postage prepaid, or (ii) reputable overnight courier service (i.e.
Federal Express), in each case, addressed to the respective address set forth in
this Section 13 or to such other address as either party may have furnished to
the other in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt:

         
 
  To the Company:   OM Group, Inc.
 
      1500 Key Tower
 
      127 Public Square
 
      Cleveland, OH 44114
 
      Attn: General Counsel
 
       
 
  To the Executive:   _____________________
 
      _____________________
 
      _____________________

- 11 -



--------------------------------------------------------------------------------



 



     14. Miscellaneous. No provisions of this Agreement may be modified, waived
or discharged unless such modification, waiver or discharge is agreed to in
writing signed by the Executive and such officer as may be specifically
designated by the Board; provided, that the Company shall have the right to
terminate its obligations to the Executive under this Agreement by written
notice given to the Executive at any time prior to a Change in Control, so long
as such termination is not done in anticipation of or in connection with a
Change in Control. No waiver by either party hereto at any time of any breach by
the other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement constitutes the entire agreement between the
Company and the Executive with respect to the subject matter hereof and, except
to the extent a specific compensation program provides for benefits upon a
change in control relative to that program, which provisions shall remain in
effect, no agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not set forth expressly in this Agreement. Without limiting the generality
of the foregoing, this Agreement supersedes and replaces in its entirety any
prior agreement relating to the subject matter hereof, including, without
limitation, the Prior Agreement.
     15. Validity. The invalidity or unenforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
     16. Counterparts. This Agreement may be executed in one or more
counterparts, any of which may be executed and delivered via facsimile, each of
which shall be deemed to be an original, and all of which together shall
constitute one and the same instrument.
     17. Jurisdiction, Choice of Law. The validity, interpretation, construction
and performance of this Agreement shall be governed by the laws of the State of
Ohio. In the event of any dispute or controversy arising under or in connection
with this Agreement Executive and the Company hereby irrevocably consent to the
jurisdiction of the Common Pleas Court of the State of Ohio (Cuyahoga County) or
the United States District Court for the Northern District of Ohio.
     18. Legal Fees and Expenses.
          (a) It is the intent of the Company that the Executive not be required
to incur the legal expenses associated with (i) the interpretation of any
provision in, or obtaining of any right or benefit under, this Agreement or
(ii) the enforcement of his rights under this Agreement by litigation or other
legal action, because the cost and expense thereof would substantially detract
from the benefits intended to be extended to the Executive hereunder.
Accordingly, the Company irrevocably authorizes the Executive from time to time
to retain counsel of his choice, at the expense of the Company as hereafter
provided, to represent the Executive in connection with the interpretation or
enforcement of this Agreement, including the initiation or defense of any
litigation or other legal action, whether by or against the Company or any
Director, officer, stockholder or other person affiliated with the Company, in
any jurisdiction. Notwithstanding any existing or prior attorney-client
relationship between the Company and such counsel, the

- 12 -



--------------------------------------------------------------------------------



 



Company irrevocably consents to the Executive’s entering into an attorney-client
relationship with such counsel, and in that connection the Company and the
Executive agree that a confidential relationship shall exist between the
Executive and such counsel. The Company shall pay or cause to be paid and shall
be solely responsible for any and all attorneys’ and related fees and expenses
incurred by the Executive under this Section 18, but only if, and to the extent
and at the earliest date(s) that, such actions are determined to be permitted
without violating Section 409A of the Code.
          (b) Without limiting the obligations of the Company pursuant to
Section 18(a), in the event a Change in Control occurs, the performance of the
Company’s obligations under Sections 5, 6 and 7 and this Section 18 will be
secured by amounts deposited or to be deposited in trust pursuant to certain
trust agreements to which the Company will be a party providing that the
benefits to be paid pursuant to Sections 5,6 and 7 and the fees and expenses of
counsel selected from time to time by the Executive pursuant to Section 18(a)
will be paid, or reimbursed to the Executive if paid by the Executive, either in
accordance with the terms of such trust agreements, or, if not so provided, on a
regular, periodic basis upon presentation by the Executive to the trustee of a
statement or statements prepared by such counsel in accordance with its
customary practices. Any failure by the Company to satisfy any of its
obligations under this Section 18(b) will not limit the rights of the Executive
hereunder. Subject to the foregoing, the Executive will have the status of a
general unsecured creditor of the Company and will have no right to, or security
interest in, any assets of the Company or any Subsidiary.
     19. Section 409A of the Code. To the extent applicable, it is intended that
the compensation arrangements under this Agreement be in full compliance with
Section 409A of the Code. To the extent any provision in this Agreement is or
will be in violation of Section 409A of the Code, the Agreement shall be amended
in such manner as the parties may agree such that the Agreement is or remains in
compliance with Section 409A and the intent of the parties is maintained to the
maximum extent possible. In particular, to the extent that the Executive becomes
entitled to a payment or benefit under this Agreement that would constitute a
“deferral of compensation” under Section 409A of the Code and the date that the
payment would be made or benefit provided does not constitute a permitted
distribution date under Section 409A(a)(2) of the Code, then notwithstanding
anything to the contrary in this Agreement, such payment or benefit will be made
or provided, to the extent necessary to comply with the provisions of
Section 409A of the Code, to the Executive on the earlier of (a) the Executive’s
Separation from Service with the Company; provided, however, that if the
Executive is a “specified employee” (within the meaning of Section 409A), the
Executive’s date of payment shall be the date that is six months after the date
of the Executive’s Separation from Service with the Company, or (b) the
Executive’s death. Reference to Section 409A of the Code is to Section 409A of
the Internal Revenue Code of 1986, as amended, and will also include any
proposed, temporary or final regulations, or any other guidance, promulgated
with respect to such Section by the U.S. Department of the Treasury or the
Internal Revenue Service.

- 13 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

            OM GROUP, INC
      By:           Name:           Title:        

ACCEPTED AND AGREED TO AS OF THIS __ DAY OF _______________, 20__
__________________________________________
Executive

 